COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-14-00009-CV


IN RE STEPHANIE WILSON                                                  RELATOR


                                     ------------

                            ORIGINAL PROCEEDING

                                     ------------

                         MEMORANDUM OPINION 1

                                     ------------

      On January 7, 2014, Relator filed a petition for writ of mandamus

requesting relief from Respondent’s action in failing to certify her as a candidate

for Justice of the Peace, Precinct 8, on the primary-election ballot for the

Democratic Party. See Tex. Elec. Code Ann. § 273.061 (West 2010). Two days

later, Relator filed the instant petition for writ of injunction requesting that we

enjoin the Tarrant County Elections Administrator from printing the primary-

election ballots “with regard to Precinct 8, until her Petition for Writ of Mandamus

may be heard and ruled upon.” See id. § 273.081. Because we now have

denied Relator’s requested mandamus relief in a separate opinion, her request


      1
       See Tex. R. App. P. 47.4, 52.8(d).
for an injunction pending the outcome of her mandamus action similarly is

denied.



                                            PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and WALKER, J.

DELIVERED: January 15, 2014




                                2